Citation Nr: 1816783	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective the October 13, 2011 date of claim.  The Veteran timely appealed the initial rating assigned.

In February 2017, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

Entitlement to a TDIU has been raised as part and parcel of the rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1. From October 13, 2011 effective date of the grant of service connection, the evidence is approximately evenly balanced as to whether the level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. From October 13, 2011 effective date of the grant of service connection, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the symptoms of the Veteran's PTSD did not more nearly approximate total occupational and social impairment.

3. The Veteran is currently only service-connected for PTSD, rated 70 percent disabling.

4. The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD is of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met from the October 13, 2011 date of claim.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for an award of a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

The Board acknowledges that the Veteran is a recipient of Social Security Administration (SSA) benefits, however, at the February 2017 hearing he reported that his SSA benefits are for his back, not PTSD, disability.  As SSA records are not controlling for VA determinations and may not prove helpful to the claim, the Board will proceed with adjudication of the appeal.  See Murzncsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).
II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 100 percent rating for the entirety of the period on appeal.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Post-service the Veteran participated in mental health treatment for PTSD starting in 2011.  In October 2011, he reported significant social and family stressors.  He was observed as being visually distressed.  A mental status examination was normal, with exception of spontaneous speech and tearful effect.  He denied suicidal ideations, homicidal ideations, hallucinations, and delusions.  Insight and judgment were described as good.

The Veteran was afforded a VA PTSD disability benefits questionnaire (DBQ) in September 2012.  A finding of occupational and social impairment due to mild or transient symptoms was made.  The Veteran reported that he was single and lived alone.  He reported visiting his neighbor but not his children.  He denied spending time with his brother.  He reported the ability to independently perform activities of daily living, and hobbies of fishing and hunting.  As for legal and behavior history, the examination report documented two incarcerations since service.  The Veteran stated that he has difficulties interacting with people.  Findings of marked diminished interested or participation in activities, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, and difficulty sleeping were noted.  He also showed symptoms of depression, anxiety, difficulty establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances. 

On examination, the Veteran stated that his stress symptoms significantly increased after he stopped working as a truck driver in 2008 because the job allowed him to stay away from people.  He shared that he had intimacy problems with his wives, and recently shared his PTSD with sexual assault incident during an alcohol treatment program.  The examiner noted that the Veteran had an increase in stress symptoms, was prone to crowd avoidance, and modified his lifestyle due to symptoms.  As for functional impairment, the Veteran reported a history of working as a truck driver for approximately 35 years.  He stated that he stopped working in 2008 due to back surgery and had no impairment in occupational functioning due to PTSD.  No functional opinion was provided.

The Veteran was afforded another VA PTSD DBQ in June 2015.  A finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was found.  The Veteran reported that since his 2012 examination, he developed a friendship with a woman and talked to his children often by telephone.  He also reported primarily staying to himself and an increase in financial stress.  He reported a behavioral history of occasional irritability and "snappishness".  Symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation were noted.  On mental status examination, the Veteran was casually dressed with adequate grooming.  He appeared agitated, but cooperative.  Speech was normal, but he spoke fast and was difficult to interrupt.  Past suicidal ideation was noted, but no homicidal ideations, hallucinations or delusions.  Memory and concentration were fair, and insight and judgment was described as poor to fair.  In the remarks, the examiner stated that tests showed severe anxiety and depression.  No functional opinion was provided.

Additional VA treatment records document complaints on the inability to maintain personal relationships.  In August 2015, he reported poor sleep, nightmares, depression, anxiety, flashbacks, and intrusive thoughts.  Specifically, he stated that "the bottom has dropped out from him" and feelings of being overwhelmed with life.  He indicated that he ended a relationship with a friend because he felt he was in the way.  In May 2016, the Veteran reported being depressed and that he stopped communicating with most people.  He stated that he "want[s] love, but cannot get it because [he] cannot give it."

During the February 2017 hearing, the Veteran reported the inability to be around people.  He indicated that he is prone to self-isolation and will wait until early morning to shop at grocery stores so that he can avoid people.  He also reported attending church and having difficulties interacting with people.  As for depression, the Veteran testified that he locks himself inside his home so that he can be alone and avoid verbal or physical confrontations with people due to his anger.  He indicated that he had been married three times.

In a March 2017 letter, the Veteran's sister stated that the Veteran's behavior had changed.  She reported observations of the Veteran being nervous, anxious, talking to himself, and crying spells.  In another letter, dated the same month, the Veteran's friend reported that the Veteran exhibited mood swings, isolation, and bouts of depression.

Throughout the appeal period, treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including social relationships and  mood, due to symptoms such as anxiety and depression.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (the language of the general rating formula indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  He has exhibited symptoms of impairment of memory; near-continuous panic and depression affecting the ability to function appropriately and effectively; irritability; suicidal ideation; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective social relationships.  The evidence is thus approximately evenly balanced as to whether the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, more nearly approximates the criteria for a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD for the entirety of the appeal period is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that a higher, 100 percent rating is not, however, warranted, during any period because his symptoms and overall impairment have not more nearly approximated the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  Throughout the appeal period, the Veteran was generally oriented as to time, place, and person.  He denied having delusions or hallucinations.   Although he lives alone and is prone to self-isolation, he has reported the ability to independently perform activities of daily living.  At his most recent June 2015 examination, he appeared agitated, but was cooperative.  Past suicidal ideation was noted, but no homicidal ideations, hallucinations or delusions.  Memory and concentration were fair, and insight and judgment was described as poor to fair.  The examiner indicated that tests showed that the Veteran had severe anxiety and depression.  While the VA examiner's characterization is not binding on the Board, it is consistent with the evidence of record.  VA records document self-isolation and some social impairment, but the Veteran maintains relationships with his family, thus reflecting that the overall level of impairment did not more nearly approximate total social impairment.  Thus, the symptoms and overall impairment caused by the Veteran's service-connected PTSD did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  An initial rating of 100 percent is therefore not warranted for the Veteran's PTSD and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.   

For the foregoing reasons, throughout the appeal period, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  

III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU, as the assignment of a compensable rating evaluation is itself recognition of some industrial impairment.  The question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

During the February 2017 hearing, the Veteran requested consideration of entitlement to TDIU benefits due to his service-connected PTSD.  He testified that he completed a general education degree (GED) during service.  For the past 30 years, he worked as a truck driver.  However, he contends that he can no longer work due to his psychiatric symptoms.  Specifically, he reported that he stopped working in 2008 due to his non-service connected back condition, but, his PTSD disability also contributes to this inability to work because of his social impairment.  

Here, the Veteran satisfies the percentage requirements noted above.  Pursuant to this decision, he is in receipt of VA disability compensation for PTSD rated 70 percent disabling.  This is his only service-connected disability.  As he has one service-connected disability rated at 60 percent or higher, he meets the schedular criteria for an award of TDIU.  38 C.F.R. § 4.16(a).

As for his employment history, the Veteran has solely worked as a truck driver.  He stopped working in 2008 due to nonservice-connected back disability, but the evidence of record shows that his PTSD symptoms increased after employment.  At the February 2017 hearing he reported that symptoms of PTSD attribute to his employment.  Notably, he testified that he cannot be around people.   He has reported social interaction problems, to include interacting with people in group settings at church, large convenience stores, and romantically.  May 2016 treatment records document the Veteran's report that he stopped communicating with most people.  March 2017 letters from the Veteran's sister and friend, stated that the Veteran was prone to isolation.  

The competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to his psychological symptoms caused by his service-connected PTSD.  In this regard, the 
Board acknowledges the lack of medical opinions of record on the functional impact of the Veteran's PTSD, however, statements from the Veteran and lay parties are highly probative and consistent with the evidence of record.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In addition, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  The above evidence reflects that the significant effects of the Veteran's service-connected PTSD disability on his ability to work render him unable to secure and follow a substantially gainful occupation in light of his limited education and occupational experience.  Although the Veteran did not file a formal application for TDIU (VA Form 21-8940), VA's Adjudication Manual, M21-1, IV.ii.2.F.2.b, provides that if the issue of entitlement to a TDIU is raised and the Veteran fails to complete and return VA Form 21-8940, VA must make a decision on the issue of TDIU based on the available evidence of record.  The Board has made a decision on this issue based on the above evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's service-connected PTSD disability renders him unemployable.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  







ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


